department of the treasury internal_revenue_service washington d c date number release date cc dom it a tl-n-3594-99 uilc internal_revenue_service national_office service_center advice memorandum for district_counsel from acting assistant chief_counsel income_tax accounting subject significant service_center advice this responds to your request for significant advice dated date in connection with a request for guidance by the austin service_center the austin service_center had the following issues with respect to when it is appropriate to make an assessment for the addition_to_tax under sec_6651 of the internal_revenue_code if part iv credits as shown on a return are subsequently reduced by the service issue sec_1 how should reductions to part iv credits be treated for purposes of computing the addition_to_tax under sec_6651 penalty for failure_to_pay_tax shown on return should reductions to all part iv credits that are part of the sec_6211 deficiency calculations be treated the same for purposes of computing the sec_6651 penalty should reductions to refundable credits be treated differently than reductions to non-refundable credits for purposes of computing the sec_6651 penalty when is it appropriate to increase the sec_6651 penalty if the penalty was previously computed for not paying an amount shown as tax on the return conclusions tl-n-3594-99 only reductions to sec_31 and sec_33 credits for withholding taxes cause an increase to the sec_6651 penalty reductions to all other part iv credits do not affect the sec_6651 penalty reductions to part iv credits which are part of sec_6211 deficiency calculations do not cause an increase to the sec_6651 penalty generally the addition_to_tax under sec_6651 penalty for failure_to_pay_tax required to be shown on return will be applicable for adjustments to such part iv credits only reductions to refundable credits under sec_31 and sec_33 of the code cause an increase to the sec_6651 penalty non-refundable credits do not affect the sec_6651 penalty an increase to the sec_6651 penalty caused by a reduction to a sec_31 credit or a sec_33 credit should be made assessed at the same time the adjustment is made to the sec_31 credit or sec_33 credit facts the issues arise from the apparent inconsistent treatment of reductions to part iv credits by the service for purposes of applying the sec_6651 penalty currently the service treats reductions to refundable credits sec_31 sec_32 sec_33 and sec_34 as not changing the amount shown as tax on a return but as a reduction to payments towards the total_tax thus the service imposes the sec_6651 penalty when a reduction of a refundable part iv credit occurs since this is viewed as a reduction to the amount of tax paid conversely the service treats reductions to non-refundable credits as changing the amount shown as tax on a return thus the service does not impose the sec_6651 penalty when a reduction of a non-refundable part iv credit occurs although the service treats sec_31 sec_32 sec_33 and sec_34 credits similarly for purposes of the sec_6651 penalty the credits under sec_32 and sec_34 are part of sec_6211 deficiency calculations however the credits under sec_31 and sec_33 are not the following examples from your memorandum demonstrate how the service currently applies reductions to part iv credits for purposes of the sec_6651 penalty example your example the taxpayer timely files a federal_income_tax return reporting dollar_figure of total_tax and an earned_income_credit under sec_32 of dollar_figure this results in an overpayment underpayment of dollar_figure it is later determined that the tl-n-3594-99 correct earned_income_credit is dollar_figure this results in a deficiency as defined under sec_6211 of dollar_figure total_tax shown on return payments shown on return earned_income_credit tax_liability correct total_tax correct payments correct_tax liability deficiency earned_income_credit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in this situation the service_center computes and assesses the sec_6651 penalty for failure to pay the tax_shown_on_the_return on the dollar_figure amount of the unpaid tax as we understand it the reason the service_center imposes the penalty in this situation is because dollar_figure of the total_tax shown on the return remains unpaid example your example the taxpayer timely files a return reporting a total_tax of dollar_figure and an earned_income_credit under sec_32 of dollar_figure the correct_tax liability is dollar_figure but the correct earned_income_credit is dollar_figure total_tax shown on return payments shown on return earned_income_credit tax_liability overpayment correct total_tax correct payments earned_income_credit correct_tax liability deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in this situation the service_center does not assess the sec_6651 penalty since there has not been a failure to pay the tax_shown_on_the_return example your example the taxpayer timely files a return reporting total_tax of dollar_figure and payments for income_tax withheld on wages of dollar_figure the income_tax_liability is correct but the correct withholding under sec_31 is dollar_figure total_tax shown on return dollar_figure tl-n-3594-99 payments shown on return withholding_tax liability correct total_tax correct payments withholding correct_tax liability deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in this situation the service_center computes and assesses the sec_6651 penalty for the taxpayer’s failure to pay the amount of tax_shown_on_the_return example is similar to example because dollar_figure of the amount of tax_shown_on_the_return remains unpaid example your example the taxpayer timely files a return reporting dollar_figure of total_tax because of a business_credit under sec_38 of dollar_figure it is later determined that the correct business_credit is dollar_figure this results in a deficiency as defined under sec_6211 of dollar_figure total_tax shown on return payments shown on return tax_liability correct total_tax correct payments correct_tax liability deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in this situation the service_center does not compute or assess the sec_6651 penalty since there has not been a failure to pay the tax_shown_on_the_return law sec_6651 of the code imposes a penalty for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 of the code imposes a penalty for failure to pay the amount of tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand business days if the amount for which the notice_and_demand is made equals or exceeds dollar_figure unless it is shown that such failure is due to reasonable_cause and not due to willful neglect tl-n-3594-99 sec_6651 of the code provides that for purposes of calculating the penalty under sec_6651 for any month the amount of tax_shown_on_the_return will be reduced by the amount of any part of the tax which is paid on or before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return sec_6211 of the code provides that in the case of income estate and certain gift and excise_taxes the term deficiency means the amount by which the tax imposed exceeds the excess of the sum of the amount of tax shown on the taxpayer’s return plus the amount previously assessed or collected without assessment as a deficiency over the amount of any rebates sec_6211 of the code specifically excludes from the deficiency calculations the credits under sec_31 tax withheld on wages and sec_33 tax withheld at source on nonresident_aliens and foreign_corporations not excluded from the deficiency calculations are the credits under sec_32 earned_income_credit and sec_34 certain uses of gasoline and special fuels discussion in determining applicability of the sec_6651 penalty the service appears to treat adjustments to part iv credits as described above for the following reasons for purposes of the form_1040 u s individual_income_tax_return the amount shown as tax on the return is the amount of total_tax as shown on the line immediately above the payments section line on form_1040 sec_31 sec_32 sec_33 sec_34 credits are considered below_the_line credits because they are all applied after the calculation of total_tax below line on form_1040 these credits are treated like payments of tax all other credits are included in the calculation of the total_tax and are considered above_the_line credits above line on form_1040 below_the_line credits are refundable credits and above_the_line credits are non-refundable credits as stated above reductions to non-refundable credits directly affect the calculation of the total_tax whereas reductions to refundable credits do not since the sec_6651 penalty is only applicable to the failure_to_pay_tax as shown on the return reductions to non-refundable credits would not trigger the sec_6651 penalty however reductions of refundable credits do not affect the tax_shown_on_the_return but are treated like payments a reduction to a refundable_credit would trigger an increase to the sec_6651 penalty because there has been a failure to pay the amount of tax_shown_on_the_return although the service apparently follows the format of the form_1040 to determine when subsequent reductions to part iv credits should result in a sec_6651 penalty we believe that applying the definition in sec_6211 for a deficiency provides a better result than distinguishing refundable from non-refundable credits or above_the_line from below_the_line credits tl-n-3594-99 as stated above a deficiency is defined in sec_6211 as the amount of tax imposed that exceeds the amount of tax_shown_on_the_return therefore if there is a deficiency on a taxpayer’s return this amount is an adjustment to the amount of tax_shown_on_the_return sec_32 and sec_34 credits are specifically included as part of the calculation of a deficiency and cannot be reduced without following the deficiency procedures see sec_6211 thus adjustments to credits that are considered in the calculations of a deficiency here the reductions to credits under sec_32 and sec_34 are by definition adjustments to the amount of tax_shown_on_the_return when an amount of tax owed ie a deficiency is not the result of an adjustment to the amount of tax_shown_on_the_return it cannot be included in the calculation of the penalty under sec_6651 because for purposes of sec_6211 sec_32 and sec_34 credits affect the amount of tax_shown_on_the_return adjustments to these credits cannot trigger the sec_6651 penalty the penalty under sec_6651 is applicable for failure to pay any resulting deficiency amounts sec_31 and sec_33 credits are specifically excluded as part of the calculation of a deficiency see sec_6211 thus only subsequent adjustments to the credits under sec_31 and sec_33 cause the sec_6651 penalty to be applicable for purposes of sec_6211 these credits are the only credits that do not affect the tax_shown_on_the_return applying this analysis we believe that examples two three and four are correct but example one is incorrect the reduction of the credit in example one is incorrect because the earned_income_credit under sec_32 is subject_to the sec_6211 deficiency calculation and the penalty under sec_6651 does not apply when an increase in tax_liability is related to a reduction of that credit in conclusion the service must discontinue its current practice of imposing the penalty under sec_6651 of the code for reductions to the credits under sec_32 earned_income_credit and sec_34 certain uses of gasoline_and_special_fuels_credit the service must only treat reductions to credits under sec_31 tax withheld on wages credit and sec_33 tax withheld at source on nonresident_aliens and foreign_corporations credit as imposing or increasing the amount of the penalty under sec_6651 the office of interest and penalty administration will also be so advised if you have any questions or concerns regarding this response please contact brad taylor at heather c maloy by judith m wall chief branch
